Case: 17-30903      Document: 00514701858         Page: 1    Date Filed: 10/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-30903                         October 29, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DUSTY EUGENE LOUGHRIDGE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CR-24-2


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Dusty Eugene Loughridge appeals the 235-month sentence imposed
following his guilty plea to conspiracy to distribute methamphetamine. He
asserts that the district court clearly erred in applying a two-point
enhancement to his sentence for his role in the offense.
       Section 3B1.1(c) provides for a two-level enhancement if the defendant
is an organizer, leader, manager or supervisor of criminal activity. U.S.S.G.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30903     Document: 00514701858     Page: 2   Date Filed: 10/29/2018


                                  No. 17-30903

§ 3B1.1(c). The commentary provides that a defendant qualifies for a § 3B1.1
enhancement if he was “the organizer, leader, manager, or supervisor of one or
more other participants.” § 3B1.1, comment. (n.2). A district court’s finding
regarding a defendant’s role in an offense is reviewed for clear error, United
States v. Rose, 449 F.3d 627, 633 (5th Cir. 2006), and the factual finding that a
defendant is a leader or organizer need only be supported by a preponderance
of the evidence, United States v. Puig-Infante, 19 F.3d 929, 944 (5th Cir. 1994).
      Contrary to Loughridge’s argument, the district court did not clearly err
in finding that he exercised a supervisor role in the drug conspiracy. When the
evidence demonstrates that a defendant directed another in his drug
trafficking activities, a sentence enhancement under § 3B1.1(c) is appropriate.
See United States v. Turner, 319 F.3d 716, 725 (5th Cir. 2003). The evidence
in the record indicates that Loughridge, at the very least, exercised control over
Cody James Bradberry by directing Bradberry to collect drug debts on his
behalf. See Turner, 319 F.3d at 725. Accordingly, the district court’s finding
that Loughridge exercised a supervisor role in the drug conspiracy is “plausible
in light of the record as a whole.” Rose, 449 F.3d at 633. The judgment of the
district court is therefore AFFIRMED.




                                        2